DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-3, 9-12, and 14-21 have been examined.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 9-12, and 14-21 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In reference to claim 1
The language “wherein the first antenna and the second antenna are configured to operate with a maximum transmission gain and a maximum reception gain, respectively, in one direction” renders the claim indefinite because it recites the result of (i.e. “operate with a maximum transmission gain and a maximum reception gain respectively, in one direction) the configuration of the first antenna and the second antenna without reciting the actual structural configuration of the first and second antenna to obtain the result (i.e. “operate with a maximum transmission gain and a 

In reference to claim 20
The language “wherein the first antenna and the second antenna are configured to form a flat beam in one direction” renders the claim indefinite because it recites the result of (i.e. form a flat beam in one direction) the configuration of the first antenna and the second antenna without reciting the actual structural configuration of the first and second antenna to obtain the result (i.e. form a flat beam in one direction). Consequently, one of ordinary skill in the art would know what structure(s) the claim encompasses and be reasonably apprised of the scope of the claim.

In reference to claim 21
The language “wherein the first antenna and the second antenna are configured to operate with a minimum transmission gain and a minimum reception gain, respectively, in another direction, and wherein the another direction is perpendicular to the one direction.” renders the claim indefinite because it recites the result of (i.e. operate with a minimum transmission gain and a minimum reception gain) the configuration of the first antenna and the second antenna without reciting the actual structural configuration of the first and second antenna to obtain the result (i.e. operate with a minimum transmission gain and a minimum reception gain). Consequently, one 

In reference to claim 2-3, 9-12, 14-19
Dependent claims 2-3, 9-12, 14-19 are rejected because they depend on a rejected parent claim.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because they do not apply to the new grounds of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN S ROBERTS whose telephone number is (571)272-3095.  The examiner can normally be reached on M to F, 9am to 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on (571) 272-7969.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BRIAN S. ROBERTS
Primary Examiner
Art Unit 2466



/BRIAN S ROBERTS/Primary Examiner, Art Unit 2466